DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	Applicant’s response filed 10/13/2021 was received.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Amend the claims as follows:
Claim 1, line 26:  “each of the respective hook portions is disposed on the…”
Claim 1, line 30:  “each of the respective hook portions is arranged closer…”
Claim 1, line 31:  “layer than an outer end surface respective end plate
Claim 9, lines 4-5:  “each of a respective abutment portionone of the hook portions and abuts against the respective inner side surface thereof,”
Claim 10, lines 4-5:  “each of a respective abutment portionone of the hook portions and abuts against the respective inner side surface thereof
Claim 11, lines 4-5:  “each of a respective abutment portionone of the hook portions and abuts against the respective inner side surface thereof,”
Claim 12, lines 4-5:  “each of a respective abutment portionone of the hook portions and abuts against the respective inner side surface thereof,”
Claim 20, line 11:  “force toward the battery cell group to grapple and couple two end portions of each of

3.	Authorization for this examiner’s amendment was given in an interview with Jai-Wei Chen on 11/30/2021 (Interview Summary form included with this Office Action along with e-mail correspondence).

Claim Rejections - 35 USC § 112
4.	The rejections of claim 5, and thus dependent claims 9, 13, 17, and 19, claim 6, and thus dependent claims 10, 14, and 18, claim 7, and thus dependent claims 11 and 15, and claim 8, and thus dependent claims 12 and 16, claim 9, and thus dependent claim 17, claim 10, and thus dependent claim 18, claims 11 and 12, claim 13, and thus dependent claim 19, and claims 14-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention are withdrawn in view of either the appropriate correction filed or cancellation of the claim. 


Claim Rejections - 35 USC § 102
5.	The rejection of claims 1 and 2 under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2011/0064992) is withdrawn in view of the claim amendments.  Any rejections pending from this are also withdrawn.  
The rejection of claims 1 and 2 under 35 U.S.C. 102(a)(1) as being anticipated by Ahn (US 2013/0224547) is withdrawn in view of the claim amendments.  Any rejections pending from this are also withdrawn.  

Allowable Subject Matter
6.	Claim 1, and thus dependent claims 2-4, 9-12, and 19, and claim 20, are allowed.   
The following is an examiner’s statement of reasons for allowance:  the prior art fails to provide teaching, suggestion, and/or motivation to arrive at the features presented in the indicated claims above.  With respect to independent claim 1, the specific feature that is not taught or suggested by the prior art (when viewed in conjunction with the other requirements of the claim) is specifically:  
“two end portions in a width direction and/or a height direction of the respective outer metal plate layer is bent toward the respective inner metal plate layer, and thereby each of the respective hook portions is arranged closer to the respective inner metal plate layer than an outer end surface of the respective end plate.”

The feature is best illustrated in Figure 4 in which two end portions 43a, 43a in a width direction and/or a height direction of the respective outer metal plate layer 43 is bent toward the respective inner metal plate layer 41, and thereby each of the respective hook portions 44, 44 is arranged closer to the respective inner metal plate layer 41 than an outer end surface of the respective end plate 4:


    PNG
    media_image1.png
    725
    610
    media_image1.png
    Greyscale

Furthermore, the prior art fails to teach the manufacturing method as claimed within independent claim 20.  The closest prior art of record has been applied in the prior art rejections above as well as cited in the prior Office Action under pertinent prior art.  
	As previously noted in the claim analysis section and repeated her for convenience, the claims utilize the term  “grappling structures,” wherein as evidenced by the Merriam-Webster Online Dictionary entry for “grappling” (verb) [copy previously provided], the meaning thereof is “to bind closely” or “to seize with or as if with a grapple” with grapple (noun) being defined as “an instrument for grabbing or gripping something.”  Thus, the term “grappling structure(s)” is thus interpreted as a structure that binds closely or a structure that grabs or grips something.  The feature is interpreted accordingly.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867.  The examiner can normally be reached on Monday-Friday 9am - 6pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMANDA J BARROW/Primary Examiner, Art Unit 1729